—Order unanimously vacated without costs and third-party complaint dismissed. Memorandum: In Adamczyk v Hillview Estates Dev. Corp. (226 AD2d 1049), we modified Supreme Court’s order by granting defendant’s motion for summary judgment dismissing the complaint. Because defendant was successful in the primary action, its third-party action seeking common-law indemnification, including attorney’s fees, from third-party defendant must necessarily be dismissed (see generally, Bay Ridge Air Rights v State of New York, 44 NY2d 49, 54-56; Satta v City of New York, 272 App Div 782). We therefore vacate the order granting defendant’s motion for summary judgment in the third-party action and dismiss the third-party complaint. (Appeal *941from Order of Supreme Court, Erie County, Michalek, J.— Summary Judgment.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.